Citation Nr: 1329670	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-12 597 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a claimed lumbar 
spine disorder. 

2. Entitlement to service connection for a claimed cervical 
spine disorder. 

3. Entitlement to service connection for a claimed right 
knee disorder. 

4. Entitlement to service connection for a claimed left knee 
disorder. 



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from December 1980 to May 
1989 and in the Reserve from May 1989 to May 2002, including 
during periods of active duty from March 1996 to July 1996 
and from April 1999 to August 1999 and periods of active 
duty for training (ACDUTRA) in February and March 1990, May 
1991, August 1992, March and April 1993, January 1994, May 
and June 1995, January 1996, June and July 1997, February 
1998, August and September 1999, February and March 2000, 
February and March 2001, and August and September 2001.

These claims initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 2008 rating decision 
of the RO.

In April 2010, the Board reopened the Veteran's previously 
denied claims of service connection for bilateral knee and 
lumbar spine disorders.  The reopened claims, along with the 
issue of service connection for a cervical spine condition 
were remanded to the RO for additional action.  

In September 2012, the Board again remanded the Veteran's 
claim for additional development of the record.  The case is 
once again before the Board. 



FINDINGS OF FACT

1. The Veteran is shown to have degenerative joint and disc 
disease of the lumbar and cervical portions of the spine 
that as likely as had their clinical onset during her 
service.  

2.  The Veteran is show to have patellofemoral pain syndrome 
of each knee that as likely as had its clinical onset during 
her service.



CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, her 
disability manifested by degenerative joint and disc disease 
of the lumbar spine is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2012).

2. By extending the benefit of the doubt to the Veteran, her 
disability manifested by degenerative joint and disc disease 
of the cervical spine is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2012).

3. By extending the benefit of the doubt to the Veteran, her 
disability manifested by patellofemoral pain syndrome of the 
right knee is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4. By extending the benefit of the doubt to the Veteran, her 
disability manifested by patellofemoral pain syndrome of the 
left knee is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, 
no discussion of how VA complied with its duty to notify and 
assist the Veteran is necessary at this time.

The Veteran contends that she has lumbar, cervical and 
bilateral knee disabilities as a result of injuries 
sustained while on active duty. 

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 
38 C.F.R. § 3.303 (2012).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2012).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3)  evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  

With 'chronic disease' shown as such in service (or within 
the presumptive period under § 3.307), so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  

The term 'chronic disease,' whether as manifest during 
service or manifest to a compensable degree within a 
presumptive window following service, applies only to those 
disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 
3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed.Cir.2013).  


I. Lumbar and cervical spine disorder

The Veteran's service treatment records serve to document 
numerous complaints of low back and neck pain.  For example, 
these records show treatment for back pain and muscle spasm 
in January and December 1981, March 1982, August 1984, 
September, October and December 1985 and in June 1986.  The 
Veteran also complained of back and neck pain following 
motor vehicle accidents in 1986 and 1999. 

Currently, the Veteran has been diagnosed with degenerative 
joint and disc disease of the lumbar and cervical segments 
of the spine.  See, e.g., the June 2013 VA examination 
report.  

As the record contains evidence of a current disability, and 
evidence of an in-service injury or disease, what remains to 
be established is whether there is a nexus between the 
diagnosed spine disabilities and her in-service disease or 
injury. 

In this capacity, the Veteran was afforded a VA fee-basis 
examination in May 2008.  Following a clinical examination, 
the examiner noted that the Veteran had had chronic neck 
pain, but stated that it was unclear whether any specific 
injury led to her cervical spine disability.  The examiner 
did not offer an opinion as to the etiology of the diagnosed 
low back disability. 

The Veteran was afforded an additional VA examination in 
September 2010.  In reviewing the Veteran's medical history, 
the examiner noted that the Veteran's lumbar spine 
disability initially manifested as "wear and tear from 
military activities of lifting things" while on active duty.  
It was noted that her disability had become progressive 
worse since its initial manifestations.  

In a March 2011 VA medical opinion, a VA examiner stated 
that it was less likely than not (less than a 50% 
probability) that the Veteran's lumbar and cervical spine 
disabilities were related to her active duty service. 

Specifically, the examiner noted that, while the Veteran was 
treated for neck and back pain following a 1986 motor 
vehicle accident, a physical examination conducted in 
February 1989 revealed that her neck was within normal 
limits.  

The examiner did not, however, comment on the Veteran's 
complaints of cervical and lumbar pain following an in-
service May 1999 motor vehicle accident.  As a result, the 
examiner's opinion appears to be based on an incomplete 
understanding of the Veteran's relevant medical history.  
See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (medical 
opinions based on incomplete or inaccurate factual premise 
are not probative).

The Veteran was afforded an additional VA examination in 
June 2013.  Following a clinical examination and a review of 
the claims file, the examiner diagnosed the Veteran with 
degenerative disc and joint disease of the cervical and 
lumbar spine.  The examiner provided a 1986 "date of 
diagnosis" for her cervical spine disability and a 1981 
"date of diagnosis" for the lumbar spine disability.  

Notwithstanding the dates of onset provided for the 
Veteran's disabilities, the examiner opined that the 
Veteran's current disabilities were not related to her 
active duty service.  

Specifically, with regard to the Veteran's cervical spine 
claim, the examiner noted that the service treatment records 
documented complaints of neck pain following a 1986 motor 
vehicle accident.  However, since the Veteran's treatment 
records indicated that this was a "discrete event that 
improved" the examiner opined that the Veteran's cervical 
spine disability was not related to her active duty service.  

Similar to the March 2011 opinion, the June 2013 VA examiner 
did not comment on the Veteran's complaints of neck pain 
following her in-service 1999 motor vehicle accident. See 
Reonal, supra.

With respect to her diagnosed lumbar spine disability, the 
June 2013 VA examiner observed that the service treatment 
records documented multiple complaints of back pain, but 
noted that these were "recorded as soft tissue in origin."  

It was noted that in-service examinations revealed a lack of 
objective findings to suggest "serious lumbar pathology," 
and the examiner therefore concluded that the Veteran's 
current spine disability was not related to her active duty 
service.  

The examiner did not, however, comment on the impact, if 
any, of the soft tissue injuries on the Veteran's current 
disability.  In this capacity, the Board notes that its 
September 2012 remand specifically noted that the record 
included a February 1993 letter submitted by a private 
physician which stated that the Veteran's soft tissue damage 
to her lumbar spine had predisposed her to further injuries. 

Given the vague and incomplete nature of the VA examiner's 
opinion, the Board affords it limited probative weight. See 
generally Obert v. Brown, 5 Vet.App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992) (Medical evidence 
that is speculative, general, or inconclusive in nature 
cannot support a claim.)

With regard to the Veteran's lay statements, the Court has 
held that lay testimony may be competent to establish a 
diagnosis by describing symptoms that support a later 
diagnosis by a medical professional. See Jandreau, supra. 

In this case, the Veteran has provided competent lay 
testimony of having constant back and neck pain that began 
while on active duty and had continued to the present. 
Indeed, the Veteran's service treatment records and post-
service treatment records document her ongoing complaints of 
neck and back pain. 

This case meets the three-element test as set forth in 38 
C.F.R. § 3.303(a) - (1) the existence of a present 
disability (the diagnosis of degenerative joint and disc 
disease of the cervical and lumbar spine); (2) in-service 
incurrence of a disease (the documented complaints of neck 
and back pain); and (3) a causal relationship between the 
present disability and the disease or injury incurred during 
service - the so-called "nexus" requirement.  Holton v. 
Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The nexus requirement here was established by way of 
credible lay evidence and competent, circumstantial medical 
evidence.  Both the lay and medical evidence of record is 
probative in the instant case.    

In addition, the Board emphasizes that medical evidence is 
not always or categorically required in every instance to 
establish the required nexus or linkage between the claimed 
disability and the Veteran's military service.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Moreover, 38 C.F.R. § 3.303(a) provides that determinations 
as to service connection will be based on review of the 
entire evidence of record, with due consideration to the 
policy of the VA to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  

Accordingly, when viewed as a whole, the Board finds that 
the evidence to be in relative equipoise in showing the 
presence of symptomatology during service that as likely as 
not reflected the onset of the claimed cervical and lumbar 
spine disabilities during service.    

In resolving all reasonable doubt in the Veteran's favor, 
service connection for degenerative joint and disc disease 
of the cervical and lumbar portions of the spine is 
warranted.  


IV.  Bilateral knee disabilities

The Veteran contends that she incurred bilateral knee 
disabilities from running and due to the motor vehicle 
accidents in 1996 and 1999 while on active duty. 

A review of the Veteran's service treatment records showed 
that she complained of weakness in both of her knees in 
August 1988.  An examination revealed effusion and weakness 
in the knee joints.  Patellofemoral arthralgia status-post 
running was diagnosed. 

During a June 1997 in-service examination, the Veteran 
reported having a trick or locked knee. In addressing the 
Veteran's complaints, a physician noted that the Veteran 
experienced "recurrent bilateral knee pain" and diagnosed 
her with arthritis.  

Following her separation from service, the Veteran was 
diagnosed with patellofemoral pain syndrome.  See, e.g., the 
June 2013 VA examination report. 

As the record contains evidence of a current disability, and 
evidence of an in-service injury or disease, what remains to 
be established is whether there is a nexus between the 
diagnosed knee disabilities and her in-service disease or 
injury. 

In this capacity, the Board notes that the record contains a 
December 1993 VA examination report stating that the Veteran 
"ha[d] problems with both knees which crack and lock since 
1987." 

The Veteran was afforded a VA fee-basis examination in May 
2008.  While the Veteran complained of pain and weakness in 
her knees, the examiner noted that there was "no pathology 
to render a diagnosis."  The Board notes, however, that the 
examiner did not comment on a VA treatment record from April 
2008 that showed that the Veteran had diminished range of 
motion in both knees, had an abnormal gait, and diagnosed 
her with patellofemoral disease. 

During the September 2010 VA examination, the Veteran was 
diagnosed with patellofemoral pain syndrome.  While the 
examiner noted that the Veteran's knee problems began in 
1986, he did not provide an opinion on the etiology of her 
current disability. 

In a March 2011 VA medical opinion, a VA examiner stated 
that it was less likely than not (less than a 50% 
probability) that the Veteran's bilateral knee complaints 
were caused by or a result of an injury or other event of 
her active duty service. 

Specifically, the VA examiner noted that, while the Veteran 
received treatment for knee pain while on active duty 
service, she was not found to have a "structural knee 
problem."  Instead, the examiner indicated that the Veteran 
experienced "an isolated, self-limiting episode of knee pain 
with no clear precipitating cause, no definitive diagnosis, 
and no apparent follow up for additional care."  

The Board notes, however, that the VA examiner did not 
comment on the Veteran's in-service complaints of ongoing 
knee pain, or her post-service statements that such pain 
have continued to the present.  See Reonal, supra.

The Veteran was afforded a VA examination in June 2013 when, 
following a review of the claims folder and a clinical 
examination, the VA examiner diagnosed her with 
patellofemoral pain syndrome.  

In describing the history of the Veteran's knee 
disabilities, the examiner noted that the Veteran complained 
of having knee pain on several occasions while on active 
duty.  It was noted that motor vehicle accidents from 1996 
and 1999 resulted in knee contusions with "pain that ha[d] 
progressed and [was] of [the] same quality and location as 
that she [was] currently experiencing." 

In opining on the etiology of the Veteran's bilateral knee 
disabilities, however, the VA examiner stated that the 
Veteran's service treatment records do not document any 
"structural" knee problems and a February 1989 separation 
examination reported that the Veteran's knees were within 
normal limits.  Similar to the March 2011 VA opinion, the VA 
examiner did not comment on the Veteran's documented ongoing 
complaints of knee pain.

With regard to the Veteran's lay statements, the Court has 
held that lay testimony may be competent to establish a 
diagnosis by describing symptoms that support a later 
diagnosis by a medical professional. See Jandreau, supra. 

In this case, the Veteran has provided credible lay 
testimony of knee pain that began during her active duty 
service and had continued to the present.  These statements 
are well documented in her service treatment records, post-
service treatment records and lay statements. 

This case meets the three-element test as set forth in 38 
C.F.R. § 3.303(a) - (1) the existence of a present 
disability (the diagnosis of sleep apnea); (2) in-service 
incurrence of a disease (the Veteran's credible testimony of 
sleep problems during service); and (3) a causal 
relationship between the present disability and the disease 
or injury incurred during service - the so-called "nexus" 
requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. 
Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)).  

The nexus requirement here was established by way of 
credible lay evidence and competent medical evidence.  Both 
the lay and medical evidence of record is probative in the 
instant case.    

Accordingly, when viewed as a whole, the Board finds that 
the evidence to be in relative equipoise in showing the 
presence of symptomatology during service that as likely as 
not reflected the onset of the bilateral knee disabilities 
during service.    

In resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted.  


ORDER

Service connection for degenerative joint and disc disease 
of the cervical spine is granted. 

Service connection for degenerative joint and disc disease 
of the lumbar spine is granted.

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is granted. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


